Title: From John Adams to Henry Dearborn, 25 March 1818
From: Adams, John
To: Dearborn, Henry



Dear Sir
Quincy March. 25th 1818.

I am obliged to borrow a hand to thank you for your favour of March 11th. and for introducing to me, Mr Binon—whom I find to be a Gentleman of Sense and Letters—as well as Taste and skill—in all the fine Arts—He has been an agreeable Companion—and we have been fortunate enough to procure the best Accommodations  Accommodations for him—
Excuse me for I can barely write the name of your Friend, and humble, Servant—
John Adams.